     Case 6:21-cv-00003 Document 63-15 Filed on 02/05/21 in TXSD Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               VICTORIA DIVISION


STATE OF TEXAS,
                                                  Civ. Action No. 6:20-cv-00003
               Plaintiff,

v.

The UNITED STATES OF AMERICA;
DAVID PEKOSKE, Acting Secretary of the
United States Department of Homeland
Security, in his official capacity; UNITED
STATES DEPARTMENT OF HOMELAND
SECURITY; TROY MILLER, Senior Official
Performing the Duties of the Commissioner of
U.S. Customs and Border Protection, in his
official capacity; U.S. CUSTOMS AND
BORDER PROTECTION; TAE JOHNSON,
Acting Director of U.S. Immigration and
Customs Enforcement, in his official capacity;
U.S. IMMIGRATION AND CUSTOMS
ENFORCEMENT;          TRACY        RENAUD,
Senior Official Performing the Duties of the
Director of the U.S. Citizenship and
Immigration Services, in her official capacity;
U.S. CITIZENSHIP AND IMMIGRATION
SERVICES,

               Defendants.


                          APPENDIX IN SUPPORT OF
               TEXAS’S MOTION FOR A PRELIMINARY INJUNCTION




                            EXHIBIT 15
                                  DECL. OF R. VITIELLO
      Case 6:21-cv-00003 Document 63-15 Filed on 02/05/21 in TXSD Page 2 of 5




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  VICTORIA DIVISION


 STATE OF TEXAS,

                  Plaintiff,

 v.                                                                Civ. Action No. 6:20-cv-00003

 UNITED STATES OF AMERICA, et al.,

                  Defendants.



                               DECLARATION OF RONALD VITIELLO

I, Ronald Vitiello, pursuant to 28 U.S.C. § 1746, testify that:

      1. I make this declaration on the basis of my own personal and professional knowledge, as
         well as the information available to me in my positions in public service.

      2. From 2018 to 2019, I was Acting Director of U.S. Immigration and Customs Enforcement
         (ICE).

      3. From 2017 to 2018, I was Acting Deputy Commissioner at U.S. Customs and Border
         Protection (CBP).

      4. From February 2017 to April 2017, I was Chief of the U.S. Border Patrol, a component of
         CBP within the Department of Homeland Security (DHS), having previously served as
         Acting Chief from 2015 to 2016. From 2010 until 2017, I was Deputy Chief. I served with
         Border Patrol beginning in 1985, starting my career as a Border Patrol Agent in Laredo I
         have held numerous other leadership positions, including Supervisory Border Patrol Agent;
         Special Operations Supervisor; Assistant Patrol Agent in Charge; Chief Patrol Agent for
         the Swanton (Vermont) and Rio Grande Valley Sectors; Assistant Chief Patrol Agent; and
         Senior Associate Chief.

      5. In my leadership of ICE, I was responsible for overseeing an organization of approximately
         19,000 employees with a budget of more than $7.5 billion. ICE is the lead federal agency
         responsible for enforcing federal laws related to immigration, border control, customs, and
         trade. In addition to enforcing our immigration laws, ICE’s law enforcement
         responsibilities include investigating financial and cybercrimes as well as intellectual
         property and commercial fraud; human rights violations; weapons, narcotics, and human
         smuggling; transnational gang activity; and enforcing our export laws.
Case 6:21-cv-00003 Document 63-15 Filed on 02/05/21 in TXSD Page 3 of 5




6. My responsibilities in leadership positions with Border Patrol and CBP extended to
   oversight of nearly 21,000 Border Patrol Agents. CBP’s mission includes facilitating the
   flow of legal immigration and trade while preventing the illegal trafficking of people and
   contraband. Border Patrol is specifically responsible for patrolling nearly 6,000 miles of
   Mexican and Canadian international land borders and over 2,000 miles of coastal waters
   surrounding the Florida Peninsula, as well as the island of Puerto Rico.

7. I am familiar with the policies and procedures of CBP and Border Patrol that relate to the
   apprehension, processing, temporary detention, and removal of aliens.

8. One of the primary duties of a Border Patrol Agent, or a state or local law enforcement
   agent acting through a Memorandum of Agreement with DHS, is to apprehend individuals
   seeking to enter the country unlawfully.

9. When a Border Patrol Agent encounters an individual the Agent believes to be an illegal
   alien, the Agent will first establish alienage; once the initial questioning is completed in
   the field, the alien is brought to a Border Patrol station for further processing.

10. Once in custody, aliens’ biographic information and biometrics are collected, and record
    checks are run through appropriate law enforcement systems. In connection with
    processing, aliens are questioned individually by a Border Patrol Agent on issues related
    to their biographic and biometric results, ability to lawfully enter or remain in the United
    States, as well as any fear of returning to their country of origin.

11. Border Patrol stations are not designed for long-term care and detention. Every effort is
    made to promptly process, transfer, or remove those in custody, including those who are
    apprehended as a family unit, as appropriate and as operationally feasible. As such, Border
    Patrol seeks to process and transfer all aliens within 12 hours.

12. Border Patrol normally seeks to transfer all individuals in custody who cannot be
    immediately repatriated to ICE, rather than releasing individuals directly from its custody.
    ICE makes decisions on whether to continue to hold individuals in its custody or release
    them.

13. Based on my experience, the use of detention during the period necessary for removal
    proceedings has historically been effective at deterring aliens from entering the United
    States through the South Texas region.

14. ICE has established family-appropriate detention facilities to hold families apprehended at
    the border. Prior to the establishment of these facilities, family units apprehended by
    Border Patrol, particularly those in the Rio Grande Valley, claimed that a principal motive
    for entering the United States was to take advantage of the “permisos” that the United
    States was granting to family units. The term “permiso” in this context is used to refer to
    a Notice to Appear for removal proceedings that permitted aliens to depart the Border
    patrol station without any further detention.
Case 6:21-cv-00003 Document 63-15 Filed on 02/05/21 in TXSD Page 4 of 5




15. Aliens who were apprehended by Border Patrol Agents in the Rio Grande Valley after the
    widespread availability of family unit detention by ICE in 2014 indicated that they learned
    from family members, media, and other means that the United States was no longer
    providing “permisos.” Family units apprehended by Border Patrol indicated that others of
    whom they are aware in their home countries chose not to come to the United States
    because “permisos” were no longer being issued.

16. Family units who had been apprehended by Border Patrol Agents in the Rio Grande Valley
    in 2014 were under the impression that the United States was only going to issue
    “permisos” to individuals prior to some end date of June or July 2014. While this
    impression was incorrect, it demonstrates that signals of non-enforcement and the ability
    to be released factor strongly into their determination of whether and when to attempt to
    cross the border into the United States.

17. In 1989 there was a dramatic increase of Central American aliens illegally entering the
    United States. The predecessor agency to ICE, the Immigration and Naturalization Service
    (INS), detailed staff to South Texas, opened temporary detention camps, and instituted an
    expedited review of asylum applications, which dramatically reduced the average daily
    apprehensions of Central Americans along the Texas border.

18. In 2005, when the Rio Grande Valley was experiencing an influx of Brazilian nationals,
    the implementation of expedited removal with detention quickly and significantly reduced
    the number of Brazilian nationals illegally entering the United States.

19. I have reviewed the memorandum issued by current Acting DHS Secretary David Pekoske
    dated January 20, 2021. This memorandum directing a 100-day moratorium on removals
    of aliens will dramatically reduce the effort to stem the flow of illegal immigration. It
    creates confusion as to what immigration law allows and forbids, to both illegal aliens and
    to those enforcing those laws. It will signal to foreign nationals that this is an opportune
    time to attempt to cross the border into the United States, and to Agents in the field that
    their superiors will not support them if they attempt to enforce the statutory commands set
    by Congress in the Immigration and Nationality Act.

20. The January 20, 2021 memorandum also requires that the Director of ICE approve all civil
    immigration enforcement against individuals outside of federal, state, or local prisons or
    jails. Every arrest outside those areas will have to be pre-cleared by the Director. As a
    practical matter this would dramatically reduce enforcement. Clearing enforcement actions
    in Washington, DC sets a tone that Agents do not have the trust and confidence of their
    leadership at ICE HQ or DHS and possibly higher in the chain of command.

21. Because ICE Agents, and state and local law enforcement agents acting through
    Memorandums of Agreement with DHS, only have authority to detain aliens if there is a
    significant likelihood of removal in the foreseeable future. Any aliens in custody not
    subject to one of the limited exceptions during the 100-day moratorium on removals will
    have to be released into the community.
   Case 6:21-cv-00003 Document 63-15 Filed on 02/05/21 in TXSD Page 5 of 5




   22. Under previous administrations-those of Presidents Donald J. Trump, Barack H. Obama,
       and George W. Bush-the Secretary of DHS and staff consulted with ICE and Border Patrol
       leadership prior to finalizing any changes in immigration enforcement policy.

   23. I had no advanced notice from the new administration of the 100-day moratorium on
       removals and no opportunity to comment on such a significant shift. Had I been given that
       notice, I would have expressed serious concerns. I am not aware of any law enforcement
       officials being given advanced notice or the opportunity to comment before the issuance
       of the January 20, 2021 memorandum.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on February 4, 2021.

                                                 ~H   Ronald Vitiello
